Citation Nr: 0333741	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  03-26 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation greater than 10 percent for a 
detached left retina..


REPRESENTATION

Appellant represented by:	The  American Legion


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from April 1943 to October 
1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 decision by the Togus, Maine Regional 
Office (RO).  The case was certified to the Board by the 
Buffalo, New York RO.

A review of the claims folder indicates that the appellant 
has filed a claim of entitlement to a total disability 
evaluation based on individual unemployability.  While the RO 
has requested additional information from the veteran on this 
issue, a rating decision addressing this matter has yet to be 
issued.  Accordingly, it is referred to the RO for 
appropriate action. 


REMAND

The veteran claimed that, in service, he was near a land mine 
detonation.  A report of an April 1946 VA examination 
suggested, incorrectly as it turns out, that he sustained a 
detachment of the retina in the left eye.  A November 1946 RO 
decision granted service connection for left-eye retinal 
detachment and assigned a noncompensable evaluation.

VA outpatient treatment records dated in 1995 show retinal 
atrophy in the left eye secondary to an injury and early 
cataracts bilaterally.  At an April 1995 VA ophthalmologic 
examination, the examiner noted a history from the veteran of 
a traumatic, detached left retina.  On examination of the 
left eye, there was inferior retinal atrophy, and the 
superior aspect of the retina appeared to be raised which the 
examiner thought was artifact.  A B-scan, a type of sonogram, 
showed a significant posterior staphyloma consistent with the 
veteran's high myopic correction.  The examiner said he did 
not think the veteran had ever had a detached retina on the 
left, but that the staphyloma had been perceived to be a 
retinal detachment.  He thought current complaints of 
diminished visual acuity were attributable to early 
cataracts.

An October 1995 RO decision assigned a 10 percent evaluation, 
pursuant to Diagnostic Codes 6011 (scars, atrophy, or 
irregularities of the retina) and 6079 (20/70 vision in one 
eye and 20-40 vision in the other) for retinal detachment.

Retinal detachment, if not promptly repaired, progresses to 
loss of vision.  See, generally, Retinal Detachment, THE MERCK 
MANUAL 731-2 (17th ed. 1999).  There is no evidence in this 
record that the veteran ever had surgery to repair a detached 
retina, and he has not totally lost left eye vision.  
Moreover, the report of a May 2002 VA ophthalmologic 
examination, and March 2003 and August 2003 letters from Jon 
Dusse, M.D., show that the veteran has never sustained left 
eye retinal detachment.

The veteran contends that he developed diplopia, dizziness, 
and vertigo, after a cataract was removed from his left eye 
in September 2001.  However, the August 2003 letter from Dr. 
Dusse indicated that the diplopia was due to intermittent 
hypertropia, and he referred the veteran to an orthoptist who 
changed his eyewear prescription.  The veteran said, in his 
August 2003 VA Form 9, that his dizziness and diplopia had 
largely resolved as a result of the prescription change, but 
his vertigo persisted.  With regard to vertigo, Dr. Dusse 
suggested, in his March 2003 letter, that it may be due to 
vertebral basilar insufficiency.  Indeed, a March 2002 VA 
outpatient treatment record cited a technetium scan performed 
a week earlier that showed low velocity flow in the posterior 
communicating arteries of the veteran's brain, and said that 
vertebrobasilar ischemic disease was the most likely 
explanation for the veteran's complaints of diplopia and 
dizziness.

In view of the foregoing, although it is not entirely clear 
that the veteran ever sustained an injury to the left eye in 
service, it appears that the most appropriate diagnostic code 
in this case is 6011 (scars, atrophy, or irregularities of 
the retina) pursuant to which the maximum evaluation is 10 
percent, the evaluation currently assigned.  However, where 
the maximum schedular evaluation has been assigned, it is 
appropriate to consider an extraschedular one.

Extraschedular evaluations are evaluations outside the VA 
Schedule for Rating Disabilities, and such evaluations are 
assigned where schedular evaluations are inadequate.  
38 C.F.R. § 3.321(b)(1).  An extraschedular evaluation is a 
component of, and is intertwined with, an increased-rating 
claim.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Here, 
although the June 2003 Statement of the Case cited 38 C.F.R. 
§ 3.321, it did not discuss the applicability of the 
regulation, so it is not clear that an extraschedular 
evaluation was considered.

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, is authorized to approve, upon field station 
submission, and on the basis of the criterion set forth in 
the regulation, an extraschedular evaluation commensurate 
with the average-earning-capacity impairment due exclusively 
to the service-connected disability.  The regulatory 
criterion, for the Under Secretary or the Director, is that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as frequent periods of 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Note, however, that the extraschedular evaluation is assigned 
by the Under Secretary or the Director, not by the RO.  
Indeed, the Board is precluded from assigning an 
extraschedular evaluation in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Note, also, that the 
regulation provides that, if the case is to be submitted to 
the Under Secretary or Director, the submission is to be made 
by a field station, i.e., an RO, and not by the Board.  But 
see Smallwood v. Brown, 10 Vet. App. 93, 97-8 (1997) ( "[the 
Board] erred by not considering referral of this claim to the 
appropriate VA official for consideration of an extra-
schedular [sic] rating").  The Board may consider an 
extraschedular evaluation, may affirm an RO refusal to submit 
a claim for consideration of an extraschedular evaluation, 
and may conclude, in the first instance, that a claim does 
not meet the criterion for an extraschedular evaluation and, 
thus, should not be submitted to the Under Secretary or 
Director.  Bagwell, 9 Vet. App. at 338-9.  Moreover, the 
Board's refusal to submit a claim for consideration of an 
extraschedular evaluation is not a violation of the veteran's 
due process rights to notice and opportunity to be heard, see 
Bernard v. Brown, 4 Vet. App. 384 (1993), because the 
question of an extraschedular evaluation is, as indicated 
above, a component of an increased rating claim.  Bagwell, 9 
Vet. App. at 339.  This remand will afford the RO the 
opportunity to document their assessment of the propriety of 
submitting this case to the Under Secretary or the Director 
for consideration of an extraschedular evaluation.

That said, the Board turns now to the October 2003 Written 
Brief Presentation submitted by the representative who 
contended therein that the veteran had not been given notice 
as required by the Veterans Claims Assistance Act of 2000 
(VCAA).  The VCAA prescribes VA duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA duties to help a claimant obtain relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 13 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  VA duties pursuant thereto are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  However, 38 C.F.R. § 3.159(b), was recently 
invalidated due to a conflict between it and 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of Am. v. Sec'y. of 
Veterans Affairs,  345 F3d 1334 (Fed. Cir. 2003).  The 
representative further contended that the case should be 
returned to the VA regional office for issuance of VCAA 
notice and readjudication.  Acceding to his representative's 
request, the Board will remand the veteran's case.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran:

a.  That evidence needed to 
substantiate his claim for an 
evaluation greater than 10 percent 
for his left eye disorder is 
evidence that it presents such an 
exceptional or unusual disability 
picture, with such related factors 
as frequent periods of 
hospitalization or marked 
interference with employment, as to 
render impractical the application 
of the regular schedular standards.

b.  It is his responsibility, and 
his alone, to provide the foregoing 
evidence, but VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof.  VA will notify 
him of evidence he identified that 
could not be obtained so that he may 
obtain the evidence himself and 
submit it.

c.  He has one year to submit 
evidence needed to substantiate his 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  His 
appeal will remain in abeyance for 
one year or until he indicates in 
writing that there is no additional 
evidence he wishes to have 
considered, and he waives in writing 
any time limitation set forth by 
38 U.S.C.A. § 5103.

2.  Upon completion of the foregoing 
procedural development, and compliance 
with the time constraints prescribed 
above in paragraph 1(c), the RO must 
review all the evidence of record and, if 
the benefit sought on appeal remains 
denied, issue a Supplemental Statement of 
the Case in accord with 38 C.F.R. 
§§ 19.31, 19.38 (2003).  The Supplemental 
Statement of the Case must reflect 
consideration of an extraschedular 
evaluation.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


